Citation Nr: 1810774	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision, of which the Veteran was notified in May 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that granted service connection for dysthymic disorder and assigned the initial 10 percent rating.  The Veteran sought a higher initial rating, appealing to the Board in January 2012.  The Board then granted a 30 percent rating from the date of claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2013 Memorandum Decision, the Court vacated and remanded the Board's decision for further consideration.  Based upon the Court's order, the Board remanded the case for further evidentiary development in December 2013.  The case was then returned to the Board, and in June 2016 the Board granted an initial 50 percent rating, but no higher, for the Veteran's service-connected dysthymic disorder, while also remanding the matter of entitlement to TDIU for adjudication by the Agency of Original Jurisdiction (AOJ) as the Board found the matter to be reasonably raised by the record.  The TDIU issue has now been returned to the Board for appellate adjudication.     

The Veteran appeared in a September 2011 Travel Board hearing before a Veterans Law Judge (VLJ) to present testimony on the issue on the matter of an increased rating for dysthymic disorder, which would encompass the TDIU matter.  The presiding VLJ from that hearing, who also rendered the Board's prior decisions in this matter, is no longer employed at the Board and is unable to participate further in this case.  The Veteran was informed of this in a November 2017 letter.  At that time, the Veteran was provided with the option to request a new hearing with a different VLJ if he so desired.  In December 2017, the Veteran informed the Board that he did not wish to appear at another Board hearing and preferred that his case be considered based upon the evidence of record.  Therefore, the Board will proceed with adjudication under a new VLJ pursuant to 38 C.F.R. § 19.3(b) (2017).  

The Board also notes that prior to certification of the current appeal, the Veteran was previously represented by an attorney.  That attorney withdrew from representation in January 2017, and the Veteran has since been before the Board in a pro se status.  38 C.F.R. § 20.608 (2017) (stating that a representative may withdraw services as representative in an appeal at any time prior to certification to the Board).  

Generally, appeals must be considered in docket order, but may be advanced on the docket upon a showing of sufficient cause.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.900 (2017) (noting examples of sufficient cause including advanced age, serious illness and financial hardship).  In this case, the Veteran has submitted statements regarding a risk of suicide, and the Board finds these to represent sufficient cause for advancement.  On this basis, advancement on the docket (AOD) status is raised on motion of the Board Chairman.  The motion is granted by the undersigned VLJ, and this appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of this Veteran's claim.  

Specifically, in correspondence dated in April 2017, the Veteran raised the matter of his inability to complete a Vocational Rehabilitation program due to his service-connected disabilities.  The Veteran's October 2016 Application for Increased Compensation Based on Unemployability also includes a remark that he did not complete his Vocational Rehabilitation training due to "service-connected health problems."  A subsequent decision letter from VA to the Veteran regarding the Vocational Rehabilitation program determined, "The evidence of record in your case indicates that:  You are unable to currently participate in your rehabilitation program due to personal or medical reasons, and we are unable to determine when you can expect to resume your participation in your rehabilitation program."  VA correspondence, April 2017.  

However, the Veteran's VA Vocational Rehabilitation records are not currently associated with the claims file.  VA's duty to assist requires exhaustive efforts to ensure all records in the custody of a Federal department or agency, including VA, are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).  Thus, the relevant records must be obtained and associated with the claims file to allow further review.  

The Veteran also asserts, in essence, that his April 2017 psychiatric examination was not complete in that the examiner informed the Veteran that any discussions in regards to suicidal ideation, obsessional rituals, or other unnamed factors would result in the Veteran's immediate hospitalization by the examiner.  Correspondence from Veteran, April 2017.  While the Board does not reach a specific determination as to the adequacy of the examination at this time, it appears to be in the best interest of the Veteran to request a new examination to determine the nature and severity of the Veteran's psychiatric symptoms.  

Finally, the record reflects that although the Veteran seeks a TDIU rating, he is currently employed.  However, the Veteran asserts that this is a part-time job which constitutes marginal employment in a sheltered work environment.  See Correspondence from Veteran, May 2017; see also Request for Employment Information in Connection with Claim for Disability Benefits, October 2016.  

The Board cannot conclude that the Veteran is unable to secure and follow a substantially gainful occupation based upon the evidence of record at this time.  The Board finds it appropriate to submit this case to the Director, Compensation Service for consideration of TDIU on an extra-schedular basis.  38 C.F.R. § 4.16. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Associate the Veteran's VA Vocational Rehabilitation records with the claims file. 

3.  After undertaking the development listed above, schedule the Veteran for a VA examination to determine the current severity of his service-connected dysthymic disorder, specifically to include the degree to which this disability causes functional and occupational impairment.    

The electronic claims file must be made available to the examiner for review.  The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

The Veteran has specifically disclosed some history of suicidal thoughts, although no current plan or ideation was reported.  He has expressed concern that he was unable to discuss this more fully at the time of the last examination.  To the extent possible, the examiner is requested to obtain a more thorough history from the Veteran in this regard and establish that the Veteran is not currently at risk of harm to himself or others.  The examiner is asked to discuss his or her findings on this matter in the examination report.      

The examiner should be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable psychiatric symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completion of the above, submit the Veteran's case to the Director, Compensation Service for consideration of TDIU on an extra-schedular basis, with consideration as to whether or not the Veteran's current position constitutes marginal employment. 

5.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




